Citation Nr: 1230497	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  11-06 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for PTSD and assigned a 30 percent evaluation, effective August 12, 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

An appellant or his representative will be granted a period of 90 days following the mailing of notice to them that the appeal has been certified to the Board, or until the decision is promulgated by the Board, whichever comes first, during which they may submit additional evidence.  38 C.F.R. § 20.1304(a) (2012).  Any such evidence received by the Board must be referred to the agency of original jurisdiction (AOJ) for review, unless such review is specifically waived by the appellant or representative.  38 C.F.R. § 20.1304(c) (2012). 

In this case, a letter dated February 8, 2012, notified the Veteran of certification and transfer of records to the Board.  Within the following 90 days, the Veteran, through his representative, submitted additional evidence.  AOJ jurisdiction was not waived and the representative specifically stated that the Veteran wanted the case and the additional evidence returned to the AOJ for re-adjudication.  Consequently, the case will be remanded.  

In his March 2011 VA Form 9, the Veteran requested a videoconference hearing before the Board.  A hearing was scheduled for June 20, 2012, but was postponed pending AOJ consideration of the additional evidence.  Accordingly, the AMC should contact the Veteran and determine whether he wants to appear at a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the claim based on all evidence currently of record, including that added to the file since the February 2012 notice letter from the RO.  

2.  If the record now indicates a need for additional development, such development should be done.  

3.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4.  If the claim is not granted to the Veteran's satisfaction, he should be contacted to ascertain whether he wants to appear at a Board videoconference hearing.  If a hearing is desired, it should be so scheduled.  

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

